Lathrop, J.
The rule is well settled in this Commonwealth that, in an action on a promissory note, the burden of proof is upon the plaintiff to establish the fact that it is given for a valuable consideration. While the production of the note, with the admission or proof of the signature, makes a prima facie case, yet if the defendant puts in evidence of a want of consideration, the burden of proof does not shift, but remains upon the plaintiff, who must satisfy the jury, by a fair preponderance of the evidence, that the note was for a valid consideration. Morris v. Bowman, 12 Gray, 467. Estabrook v. Boyle, 1 Allen, 412. Smith v. Edgeworth, 3 Allen, 233. Perley v. Perley, 144 Mass. 104.
It does not appear from the reports of these cases whether the note declared on in each contained the words “ value received.” These words, however, were in the note in suit in the case of Delano v. Bartlett, 6 Cush. 364, but the case was decided on the general rule. See also Noxon v. De Wolf, 10 Gray, 343, 346; Simpson v. Davis, 119 Mass. 269.
We can see no reason for changing the rule so well established, merely because the note contains the words “ value received.”

Exceptions sustained.